ERVIN, Judge,
concurring and dissenting.
I concur in all aspects of the majority’s opinion except that portion affirming the sentence which enhanced appellant’s ninety-nine year sentence for armed robbery by imposing a three-year mandatory minimum sentence for possession of a firearm during the robbery’s commission. Appellant’s pro se brief clearly alleged that such enhancement was a violation of our rule in Skipper v. State, 400 So.2d 797 (Fla. 1st DCA 1981), rev’d. on other grounds, 420 So.2d 877 (Fla., 1982), as applied to armed robbery, involving as an essential element the use of a firearm. Accordingly, I would affirm the ninety-nine year sentence for the offense of robbery, but would strike the enhanced three-year mandatory minimum sentence.